DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 2, 4-8, 11, 16-20 are under consideration.
	Claims 11 and 16 are withdrawn. 
Claims 3, 9-10, 12-15 and 21 are canceled.

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are dependent on canceled claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-8, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 4,923,981 (WEIBEL).
Claim 1 recites a composition comprising an oil phase and a fibrous preparation of delaminated cell wall material dispersed in the oil phase, wherein the cell wall material is from a plant, and wherein said fibrous preparation has a specific surface area corresponding to an Sbet of at least 5 m2/g,
wherein the deleminated cell wall material has an open network structure of fibers formed by liquid nitrogen freezing and freeze-drying,
wherein the cell wall material is citrus fibre. tomato fibre, sugar beet fibre, sugar cane fibre or a combination thereof, and
wherein the fibrous preparation is m particulate form and wherein the fibrous preparation is such that, when a dispersion containing between 0.05 and 0.2 wt% of the fibrous preparation in a hydrophobic liquid is sieved, at least 70 wt % of the fibrous preparation passes a sieve with apertures of 500 um and not more than 30 wt % of the fibrous preparation passes a sieve with apertures of 125 um.
WEIBEL discloses a parenchymal cell cellulose (PCC) that can be used in food compositions. For example, WEIBEL discloses a food that comprises oil (a) and/or (b) shortening (i.e., shortenings require both hardstock and liquid fats) and a (c) fibrous preparation (see Example 8, lines 1-40).  WEIBEL discloses a parenchymal cell cellulose (PCC) (col. 6, lines 35-45).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  
At col. 2, lines 55-50, WEIBEL teaches that a skeletal network is obtained (i.e., open). The process in which the network is obtained is a product by process that does nit result ins a structural difference.
WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).   The manner in which the PCC is sieved is a product by process recitation and a hypothetical property.  Nevertheless, at col. 16, lines 10-30, it is states that the cellulose isolated from citrus pulp is somewhat different than that obtained from the sugar beet. While citrus PCC morphology is predominantly membranous, there is considerable heterogeneity of size; the majority of the particles cannot be sprayed through a 100 mesh screen. This is in contrast to PCC from sugar beets which has a relatively uniform particle size, and, aside from the fiber fraction, is easily rinsed through a 100 mesh screen. The citrus pulp cellulose is a film former like PCC and displays a similar homogenate rheology.  It would have been obvious to vary the size and type of PCC used based on the desired rheology of the final composition. 
At col. 2, lines 55-50, WEIBEL teaches that a skeletal network is obtained (i.e., open). The process in which the network is obtained is a product by process that does nit result ins a structural difference.
WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).   The manner in which the PCC is sieved is a product by process recitation and a hypothetical property.  Nevertheless, at col. 16, lines 10-30, it is states that the cellulose isolated from citrus pulp is somewhat different than that obtained from the sugar beet. While citrus PCC morphology is predominantly membranous, there is considerable heterogeneity of size; the majority of the particles cannot be sprayed through a 100 mesh screen. This is in contrast to PCC from sugar beets which has a relatively uniform particle size, and, aside from the fiber fraction, is easily rinsed through a 100 mesh screen. The citrus pulp cellulose is a film former like PCC and displays a similar homogenate rheology.  It would have been obvious to vary the size and type of PCC used based on the desired rheology of the final composition. 


Claim 2 recites that the fibrous preparation has a specific surface area corresponding to a Sbet of at least 15 m2/g. WEIBEL discloses a PCC.  The PCC may be obtained from citrus pulp (col. 10, lines 1-10).  
WEIBEL teaches that the structure and size if the particle can be varied which impacts viscosity behavior (col. 15, lines 55-68).  As to the sBET, it would have been obvious to modify the surface area of the composition, as WEIBEL teaches the structure and size of the particle affects viscosity. 
Claim 4 recites that the oil phase is a structured fat. 
WEIBEL teaches that the PCC can be added in doughs with shortening (Example 8, col. 29, line 10 to col 31, line57).  
Claim 5 recites that the oil phase comprises a hydrophobic carrier wherein the hydrophobic carrier is an edible oil, a paraffin, a silicone oil or a combination thereof. 
Claim 6 recites that the hydrophobic carrier is an edible oil. 
Claim 7 recites that the hydrophobic carrier is a triglyceride carrier, a diglyceride carrier or a mixture of triglycerides and diglycerides.
As to claims 5-7, it is disclosed at col. 23, lines 20-45, the mayonnaise contains an edible oil. The oil would naturally contain triglycerides 
Claim 8 recites that the oil phase comprises from 1 to 5 wt-% of said fibrous preparation. 
WEIBEL teaches that the PCC can be added in an amounts of 0.001 to about 10% (col. 17, lines 1-20). 

Claim 19 recites that the delaminated cell wall material is a dried fibrous preparation that is directly incorporated into the oil phase upon contact therewith.

Claim 20 recites that the dried fibrous preparation has a water of content of 20 wt% or less.
Weibel teaches at col. 16, lines 25-30 that the PCC preparation is dried.  It would have been obvious that the water content would be less than 20%.

Claims 17 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over WEIBEL as applied to claims 1-2, 4-8, 19-20  above, and further in view of United States Patent No 10,172,381 (VRILIJIC).
WEIBEL does not disclose the use of sunflower oil.  However, VRLIJIC teaches that sunflower offers oxidative stability in food products (col. 6, lines 5-25).  
It would have been obvious to include to include sunflower oil (i.e., that contains triglycerides) in view of its stability.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-2, 4-8, 19-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-10, and 17-20 of copending Application No. 15/767,687 (‘687 application) in view of United States Patent No. 4,923,981 (WEIBEL). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of each application are both directed to a liquid oil and PCC (and the properties that follow the PCC such as the specific surface area and shear storage).  The present application does require a hardstock.    
WEIBEL discloses a parenchymal cell cellulose (PCC).  The PCC may be obtained from citrus pulp (col. 10, lines 1-10) and used in a variety of food compositions comprising shortening. WEIBEL teaches that the PCC can be added mayonnaise with or in doughs with shortening (i.e., hard at room temperature, see paragraph [0029] of present application for definition) (WEIBEL, Example 4, col. 23 and Example 8, col. 29, line 10 to col 31, line 57).  Thus, it would have been obvious to use with or without hardstock in view of WEIBEL.   
At col. 2, lines 55-50, WEIBEL teaches that a skeletal network is obtained (i.e., open). The process in which the network is obtained is a product by process that does nit result ins a structural difference.
WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).   The manner in which the PCC is sieved is a product by process recitation and a hypothetical property.  Nevertheless, at col. 16, lines 10-30, it is states that the cellulose isolated from citrus pulp is somewhat different than that obtained from the sugar beet. While citrus PCC morphology is predominantly membranous, there is considerable heterogeneity of size; the majority of the particles cannot be sprayed through a 100 mesh screen. This is in contrast to PCC from sugar beets which has a relatively uniform particle size, and, aside from the fiber fraction, is easily rinsed through a 100 mesh screen. The citrus pulp cellulose is a film former like PCC and displays a similar homogenate rheology.  It would have been obvious to vary the size and type of PCC used based on the desired rheology of the final composition. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

Applicant's arguments filed 9/5/2022 have been fully considered but they are not persuasive.
At the outset, it is noted that CHEN is no longer cited. 
The applicant argues that WEIBEL does not teach forming an open network structure of fibers by liquid nitrogen freezing and freeze-drying.  The applicant argues that in tables 2 and 5 and in [0140] that the open network formed by the liquid nitrogen freezing and freeze-drying resulted in the
composition which was effective at structuring oil even at low concentrations.  
However, WEIBEL teaches that a skeletal network is obtained (i.e., open). The process in which the network is obtained is a product by process that does not result in a structural difference.  WEIBEL teaches that the PCC can be in particulate form or in a gel (col. 16, lines 10-30).   The manner in which the PCC is sieved is a product by process recitation and a hypothetical property.  Nevertheless, at col. 16, lines 10-30, it is states that the cellulose isolated from citrus pulp is somewhat different than that obtained from the sugar beet. While citrus PCC morphology is predominantly membranous, there is considerable heterogeneity of size; the majority of the particles cannot be sprayed through a 100 mesh screen. This is in contrast to PCC from sugar beets which has a relatively uniform particle size, and, aside from the fiber fraction, is easily rinsed through a 100 mesh screen. The citrus pulp cellulose is a film former like PCC and displays a similar homogenate rheology.  It would have been obvious to vary the size and type of PCC used based on the desired rheology of the final composition. 


It is also argued that WEIBEL only addresses the claim requirement related to the particulate
form and not the actual requirements for particulate size: “when a dispersion containing between
0.05 and 0.2 wt-% of the fibrous preparation in a hydrophobic liquid is sieved, at least 70 wt % of
the fibrous preparation passes a sieve with apertures of 500 um and not more than 30 wt % of the
fibrous preparation passes a sieve with apertures of 125 um.” 
However, the claimed recitation is merely a hypothetical property.  Applicant has chosen to use parameters that cannot be measured by the Office, for the purpose of prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different.

The applicant also argues that amended claim 1 results in a composition which is able to structure an oil phase by preparing specific cell wall material to have an open network structure through
specific processing for freezing, drying and forming certain sized particulates.  It is argued that the specific processing steps and particulate size range was surprisingly effective for structuring despite being larger than the teachings of the prior art.
However, the claimed invention is directed to a product, not a process. As to the product, WEIBEL teaches at col. 2, lines 55-50 that the PCC has a skeletal network (i.e., open). Moreover, there is no comparison to WEIBEL relative to the claimed invention.  An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential).
	As to the double patenting rejection, the rejection will not be held in abeyance but it is acknowledged that applicant will revisit this issue upon identification of allowable subject matter. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         
/DONALD R SPAMER/               Primary Examiner, Art Unit 1799